Order entered April 24, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01147-CV

   ROSS STORES, INC., ROSS DRESS FOR LESS, INC., AND STEVEN
                       FUENTES, Appellants

                                          V.

                           FREDDIE PRICE, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-18-03907-B

                                      ORDER

      Appellee’s brief has not been filed because the parties have been attempting

to settle their dispute. Before the Court is the parties’ joint status report informing

the Court that the parties were unable to resolve the underlying dispute but have

resolved the issue on appeal. The parties further inform the Court they will file

“the appropriate documents” with the Court by April 28, 2020.
      We construe the status report as a motion for extension of time to file

appellee’s brief. We GRANT the extension and ORDER appellee’s brief, a

motion to dismiss the appeal, or a status report be filed by April 28, 2020.

                                              /s/   BILL WHITEHILL
                                                    JUSTICE